                IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                          1:20 CV 11 MR WCM

STEPHEN DOUGLAS PARKER,                       )
                                              )
                        Plaintiff,            )
                                              )           ORDER
v.                                            )
                                              )
CASE FARMS, LLC and GUY                       )
PERKINS                                       )
                      Defendants.             )
__________________________________            )

      This matter is before the Court on Plaintiff’s Consent Motion to Compel

Appearance for Deposition by Witness Jill Sigmon (the “Motion to Compel,”

Doc. 52).

      Plaintiff explains that non-party Jill Sigmon, an employee of Carolina

Farm Credit (“CFC”), has been his banker since 2012. Doc. 52, p. 1.       On

November 30, 2020, Plaintiff served a Notice of Deposition and Subpoena upon

Ms. Sigmon to appear for a deposition. Doc. 52-1. CFC informed Plaintiff that

an order was required allowing Ms. Sigmon to testify. Doc. 52-2; 12 C.F.R. §

618.8330(b) (“If the Government or your bank or association is not a party to

litigation, you or your directors, officers, or employees may produce

confidential documents or testimony only if a court of competent jurisdiction

issues a lawful order signed by a judge.”).



                                       1

     Case 1:20-cv-00011-MR-WCM Document 54 Filed 12/01/20 Page 1 of 2
                      Plaintiff consents to CFC’s “release of his confidential information to the

              extent that any testimony of Ms. Sigmon may fall within the identified

              regulations,” and Plaintiff represents in the Motion that “CFC does not wish

              to be heard on this motion.” Doc. 52, p. 2. By separate correspondence, the

              undersigned’s chambers have been advised that Defendants do not object to

              the Motion.

                      IT IS THEREFORE ORDERED that Plaintiff’s Consent Motion to

              Compel Appearance for Deposition by Witness Jill Sigmon (Doc. 52) is

              GRANTED and, pursuant to 12 C.F.R. § 618.8330(b), non-party CFC is hereby

              authorized to produce confidential information relating to Plaintiff in

              connection with the deposition of Ms. Sigmon.



Signed: December 1, 2020




                                                       2

                     Case 1:20-cv-00011-MR-WCM Document 54 Filed 12/01/20 Page 2 of 2
